Citation Nr: 1009121	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  02-01 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder, 
to include as secondary to a service-connected left knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from August 1976 to March 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee, denying the claim currently on appeal.  
This claim was previously remanded by the Board in an April 
2004 decision.  


FINDINGS OF FACT

The Veteran's right knee disorder did not manifest during, or 
as a result of his active military service, and it is not 
caused or aggravated by his service-connected left knee 
disability.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a right knee disorder, to include as secondary 
to a service-connected left knee disability, have not been 
met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 556 U. S. ___ (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in April 2001, June 2003, March 
2006 and September 2009 addressed all notice elements listed 
under 3.159(b)(1).  The April 2001 letter was sent prior to 
the initial RO decision in this matter.  The letters informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
Even though the Veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) until after the initial 
adjudication of the claim in the March 2006 letter, and he 
was not informed of how to substantiate a claim of secondary 
service connection until the September 2009 letter, the claim 
was subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  Also, because the claim is being denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the Veteran.  See Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in November 1999, April 2003, February 2005, 
January 2006 and September 2009, and VA has obtained these 
records as well as the records of the Veteran's outpatient 
treatment with VA.  Significantly, neither the Veteran nor 
his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as arthritis, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2009).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2008); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service 
connection for a right knee disorder, to include as secondary 
to his service-connected left knee disability.  However, as 
outlined below, the preponderance of the evidence of record 
demonstrates that the Veteran's right knee disorder did not 
manifest during, or as a result of, his active military 
service and it is not secondary to his service-connected left 
knee disability.  As such, service connection is not 
warranted. 

The Veteran's service treatment records do not demonstrate 
that the Veteran was treated for a right knee injury during 
his active military service.  There is also no mention of a 
right knee disorder during the Veteran's February 1979 
separation examination.  As such, there is no evidence of a 
chronic right knee condition during the Veteran's active 
military service.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The Veteran's post-service treatment records do not indicate 
that the Veteran has suffered from chronic symptomatology of 
a right knee disorder since his separation from active duty.  
According to a February 1989 VA treatment record, the Veteran 
was complaining of bilateral knee pain for the last 2 to 3 
months.  The Veteran also reported swelling in his right knee 
but he denied any known recent trauma to the knee.  An X-ray 
of the right knee revealed an infrapatellar ossicle that may 
have represented a synovial chondrometaplasia or post-
traumatic calcification in the patellar ligament or 
infrapatellar calcific bursitis.  The record also contains a 
prison medical record from June 1993.  The Veteran was 
seeking treatment for pain in the left knee.  The Veteran 
originally indicated that his right knee had hurt since 
military service, but the Veteran later clarified that his 
left knee was injured during military service and his right 
knee first began to bother him in 1986 or 1987.  Examination 
revealed a normal range of motion of the right knee with good 
stability and no effusion.  

The Veteran was afforded a VA examination of the joints in 
November 1999.  The Veteran reported having pain and 
stiffness in both of his knees.  Examination revealed the 
joints to be within normal limits with no redness, heat, 
swelling or joint deformity.  The examiner concluded that the 
Veteran did have limitation of motion in the knees, and the 
examiner felt that this could be due somewhat to his heavy 
musculature.  The examiner diagnosed the Veteran with 
degenerative joint disease or osteoarthritis of the lower 
extremities and chondromalacia of both knees by history.  X-
rays revealed relatively mild degenerative arthritic changes 
with probable degenerative type calcification in both knees.  

The Veteran was afforded a VA examination of the left knee in 
April 2003.  It was noted that the Veteran underwent 
arthroscopic surgery the previous month, and as such, an 
examination of the knee was found to be difficult at this 
time.  The Veteran was noted to have flexion limited to 110 
degrees in the right knee with full extension at this time.  
No specific diagnosis of a right knee disorder was assigned 
at this time.  A July 2004 VA outpatient treatment record 
notes that the Veteran had questionable swelling in the right 
knee.  An X-ray taken at this time revealed moderate 
degenerative disease involving both knees.  

The Veteran was afforded another VA examination of the knees 
in February 2005.  At the time of this examination, the 
Veteran had no complaints regarding the right knee.  There 
was no evidence of instability or tenderness of the right 
knee upon examination.  The examiner concluded that the 
Veteran's right knee complaints could not be related to 
service since the Veteran denied any symptoms of a right knee 
disorder at this time, and, since the examiner could not find 
any evidence of complaints regarding the right knee in the 
claims file.  

The record also contains a VA outpatient treatment record 
from August 2005.  It was noted that the Veteran was 
complaining of right knee pain for weeks with no recent 
trauma or injury.  

The Veteran was afforded an additional VA examination of the 
knees in January 2006.  The Veteran reported having nightly 
right knee pain that was significantly less than the pain in 
his left knee.  Flexion of the right knee was limited to 
90 degrees while extension was full to 0 degrees.  The 
examiner concluded that there was mild to moderate 
degenerative spurring in the right knee with elongated 
calcification inferior to the patella, which may have 
represented ligamentous prior trauma.  The examiner concluded 
that it was likely that the Veteran's claimed disabilities 
were caused or related to injuries sustained during active 
service.  An addendum to this examination was provided in 
November 2006.  The examiner indicated that the claims file 
had now been made available for review, and based on this, it 
appeared that the Veteran's injuries were substantiated by 
the service treatment records.  Therefore, the examiner 
concluded that it was more likely than not that the resulting 
injuries and complaints were a result of his military 
service.  The examiner elaborated on this conclusion, noting 
that if a thorough evaluation of the records available did 
not indicate documentation of his injuries, than the examiner 
would have to change his opinion.  

An X-ray of the right knee from June 2007 is also of record.  
According to the radiologist, there was no evidence of joint 
effusion, fracture, subluxation, or significant soft tissue 
abnormality.  The examiner concluded that the X-ray results 
were negative.  

The Veteran was most recently afforded a VA examination of 
the right knee in September 2009.  The Veteran had a brace on 
his right knee.  He had a mild varus deformity with no 
detectable effusion.  The examiner also concluded that the 
Veteran was able to walk with full strength length and no 
limp, even when not wearing his right knee brace.  There was 
no instability of the right knee either.  X-rays revealed 
narrowing of the joint line medially with some patellofemoral 
arthritis.  The examiner concluded that the Veteran's right 
knee disability was less likely than not caused by or a 
result of his left knee disability.  The examiner's rationale 
was that degenerative joint disease develops over years of 
wear and tear, and the Veteran's history as a laborer for 
many years would be expected to produce similar degenerative 
joint disease in both knees.  Additionally, the examiner 
noted that the Veteran's weight also contributed to early 
degenerative joint disease in the knees.  

The Board finds that the above evidence demonstrates that the 
Veteran is not entitled to service connection for a right 
knee disability, to include as secondary to a service 
connected left knee disability.  There is no evidence of an 
injury or disease of the right knee during the Veteran's 
active military service.  In fact, the first evidence of 
treatment for the right knee is a February 1989 treatment 
record in which the Veteran reported right knee pain for the 
past 2 to 3 months.  When considering whether or not to grant 
a claim for service connection, the Board may take into 
consideration the passage of a lengthy period of time in 
which the Veteran did not complain of the disorder at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence).  
In this case, the absence of any medical evidence of 
treatment for the right knee for approximately 10 years after 
separation from service tends to establish that the Veteran 
did not suffer from chronic symptomatology of a right knee 
condition since his separation from active duty.  

The Board has considered the opinion provided by the January 
2006 VA examiner, finding that it is likely that the 
Veteran's claimed disabilities were a result of the Veteran's 
military service.  However, the examiner indicated in a 
November 2006 addendum that this opinion would not be correct 
if there was no documentation of these injuries.  As already 
discussed, there is no indication in the Veteran's service 
treatment records to demonstrate that the Veteran injured his 
right knee during military service.  In fact, the Veteran 
himself indicated in 1989 that his right knee pain had only 
been present for 2 to 3 months.  As such, the evidence 
demonstrates that the Veteran did not injure his right knee 
during military service.  

The Board recognizes that the Veteran believes his right knee 
disorder is secondary to his service-connected left knee 
disability.  However, as a lay person, the Veteran is not 
competent to provide an opinion regarding etiology.  See 
Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. 
App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a lay person without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  According to the September 2009 VA examiner, it 
is less likely than not that the Veteran's right knee 
disorder is secondary to his service-connected left knee 
disability, but rather due to natural progression as a result 
of working as a laborer, age, and the Veteran's weight.  As 
such, the preponderance of the evidence of record 
demonstrates that the Veteran's right knee disability is not 
secondary to his service-connected left knee disability.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a right knee disorder, to include 
as secondary to a service-connected left knee disability, 
must be denied.


ORDER

Entitlement to service connection for a right knee disorder, 
to include as secondary to a service-connected left knee 
disability, is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


